 

 

USDC SDNY

{| DOCUMENT

UNITED STATES DISTRICT ( :
SOUTHERN DISTRICT OF pelea RONICALLY FILED
4] DOC #]

United States of America a DATE FILED: ~ HH] J OLD .

 

  

 

 

 

Order of Restitution

 

 

 

 

Miyuki Suen,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Daniel G. Nessim, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count One and of
the above-referenced Indictment; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. Miyuki Suen, the Defendant, shall pay restitution in the total
amount of $146,202.93 to the victim of the offenses charged in Count One. The name and address
of the victim is set forth in the Schedule of Victims attached hereto. Upon advice of a change of
address, the Clerk of the Court is authorized to send payments to the new address without further
order of this Court.

2. Joint and Several Liability. Restitution is joint and several with all defendants in case
18 Cr. 827 (GHW).

3. Schedule of Payments. Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the
financial resources and other assets of the Defendant, including whether any of these assets are
jointly controlled; projected earnings and other income of the Defendant; and any financial
obligations of the Defendant; including obligations to dependents, the Defendant shall pay

restitution in the manner and according to the schedule that follows:

 

 
In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2).

The Defendant shall commence monthly installment payments in an amount equal to 10
percent of the Defendant’s gross income, payable on the 1st of each month, thirty days upon release
from prison.

While serving the term of imprisonment, the Defendant shall make installment payments
toward his restitution obligation, and may do so through the Bureau of Prisons’ (BOP) Inmate
Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a payment
plan by evaluating the Defendant’s six-month deposit history and subtracting an amount
determined by the BOP to be used to maintain contact with family and friends, but in any event
no less than $25 per quarter. The remaining balance may be used to determine a repayment
schedule. BOP staff shall help the Defendant develop a financial plan and shall monitor the
inmate’s progress in meeting his restitution obligation. Any unpaid amount remaining upon
release from prison will be paid in a lump sum, immediately.

If the Defendant defaults on the payment schedule set forth above, the Government may
pursue other remedies to enforce the judgment.

4, Payment Instructions. The Defendant shall make restitution payments by certified
check, bank check, money order, wire transfer, credit card or cash. Checks and money orders shall
be made payable to the “SDNY Clerk of the Court” and mailed or hand-delivered to: United States
Courthouse, 500 Pearl Street, New York, New York 10007 - Attention: Cashier, as required by 18
U.S.C. § 3611. The Defendant shall write his name and the docket number of this case on each
check or money order. Credit card payments must be made in person at the Clerk’s Office. Any

cash payments shall be hand delivered to the Clerk’s Office using exact change, and shall not be

 
mailed. For payments by wire, the Defendant shall contact the Clerk’s Office for wiring
instructions.

5. Additional Provisions. The Defendant shall notify, within 30 days, the Clerk of Court,
the United States Probation Office (during any period of probation or supervised release), and the
United States Attorney’s Office, 86 Chambers Street, 3rd Floor, New York, New York 10007
(Attn: Financial Litigation Unit) of (1) any change of the Defendant’s name, residence, or mailing
address or (2) any material change in the Defendant’s financial resources that affects the
Defendant’s ability to pay restitution in accordance with 18 U.S.C. § 3664(k). If the Defendant
discloses, or the Government otherwise learns of, additional assets not known to the Government
at the time of the execution of this order, the Government may seek a Court order modifying the
payment schedule consistent with the discovery of new or additional assets.

6. Restitution Liability. The Defendant’s liability to pay restitution shall terminate on
the date that is the later of 20 years from the entry of judgment or 20 years after the Defendant’s
release from imprisonment, as provided in 18 U.S.C. § 3613(b). Subject to the time limitations
in the preceding sentence, in the event of the death of the Defendant, the Defendant’s estate will
be held responsible for any unpaid balance of the restitution amount, and any lien filed pursuant

to 18 U.S.C. § 3613(c) shall continue until the estate receives a written release of that liability.

 

 
7. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims,
attached hereto as Schedule A, shall be filed under seal, except that copies may be retained and
used or disclosed by the Government, the Clerk’s Office, and the Probation Department, as need

be to effect and enforce this Order, without further order of this Court.

Dated: New York, New York

fle BCO

  

a 4 ie
eK, Sou i
Sbcnueetl ng VA :
i a N fms, et .

S en ee ee

UNITED STATES DISTRICT TUDGE

 

 
